Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 221B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 objected to because of the following informalities: 
In claim 11, the phrase “to protrude to the opening” should read “to protrude into the opening” to improve clarity.
Appropriate correction is required.
Claim Interpretation
In claims 4-5, the limitation “one shielding member moves away from or approaches the other shielding member” is interpreted to require that any part of one shielding member moves away from or approaches the other shielding member and thus allows for a shielding member moving such that it is positioned differently with respect to the other shielding member and does not necessarily require the movement to be vertical/perpendicular to the other shielding member, as shown in Fig. 9 of the application.
The limitation “the controller controls the driver based on progress of consumption of the target” in claims 8 and 9 is interpreted to require only that the controller is capable of controlling the driver based on progress of consumption of the target and not that the controller is programmed/configured to perform the recited steps. Similarly, claims 11-15 also only require a controller capable of performing the recited functions. On the other hand, the method of claim 16 requires the function of controlling the driver based on progress of consumption of the target.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 16, the limitation “a first shielding member and a second shielding member disposed in a vertical direction” is indefinite. Specifically, it is unclear whether “disposed in a vertical direction” requires the shielding members be arranged above/below each other, the shielding members extend lengthwise in a vertical direction, or the shielding members are arranged vertically (or above) relative to another feature (e.g. the substrate).
In claim 3, the limitation “ a moving direction of the substrate with respect to the other shielding member” is indefinite because it is unclear whether “a moving direction of the substrate” is the same or different from the “one direction” the substrate moving mechanism is configured to move the substrate recited in claim 1.
In claim 4 and 5, “the one shielding member” is indefinite because the claim previously cites “at least one of the first shielding member and the second shielding member” and thus it is unclear which of the shielding members “the one shielding member” refers to.
In claims 12 and 13, the limitation “a current value” is unclear as to whether the limitation refers to a target current, a current applied to another structure, or another value measured at a “current time.” The specification describes a current value supplied from the power supply to the target in paragraph 0072. Therefore, this rejection may be overcome by amending the claim to read “a current value supplied to the target,” “a target current value,” or another similar limitation.
Claims 2, 6-11, and 14-15 are indefinite by virtue of depending on indefinite claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abarra (US 20130299345 A1).
	Regarding claim 1, Abarra (US 20130299345 A1) teaches a sputtering apparatus 100 comprising a target 102 that emits sputtered particles from its surface and a substrate holder 131 (support) configured to support a substrate 130a, a translating mechanism 132 (substrate moving mechanism) configured to move the substrate in a linear manner along the y-axis parallel to the substrate surface (one direction) (para 0056, 0069; Fig. 3, 5). Abarra also teaches a mask assembly 109b (shielding member) comprising a main masking part (142, 145) (first shielding member) and a center masking part (143, 146) (second shielding member) disposed between the target 102 and substrate support and having an opening 113 through which the sputtered particles pass, wherein the first and second shielding members are arranged one atop the other (disposed in a vertical direction) (para 0072-0075; Fig. 4-5).
	Regarding claim 2, Abarra teaches actuators (142a, 143a, 145a, 146a) (drivers) configured to move (drive) the masking parts (shielding members) along the y-axis (para 0072-0073; Fig. 5).
	Regarding claim 3, Abarra teaches the actuators (142a, 143a, 145a, 146a) (drivers) move at least one of the masking parts (first shielding member and the second shielding member) along the y-axis, wherein the substrate is also moved along the axis (moving direction of the substrate), relative to the other masking part (with respect to the other shielding member) (para 0056, 0072-0073; Fig. 5).
	Regarding claim 4, Abarra teaches the actuators (drivers) cause one masking part (shielding member) to move relative to the other masking part (0072-0073; Fig. 5) and thus at least part of one masking part necessarily moves away from or approaches the other masking part. 
	Regarding claim 5, Abarra teaches the actuators (drivers) cause one masking part (shielding member) to move relative to the other masking part (0072-0073; Fig. 5) and thus at least part of one masking part necessarily moves away from or approaches the other masking part.
Regarding claim 8, Abarra teaches that the width of the opening of the masking part is controlled by relative translation of the first and second masking parts, thus necessitating a controller for controlling the actuators/drivers to change the opening width, wherein the opening is reduced in width to compensate for reduced deposition near the edges (para 0075-0076, 0128). Abarra fails to explicitly teach the controller controls the driver based on progress of consumption of the target. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Abarra teaches all of the claimed structural limitations, which is necessarily capable of controlling the driver based on progress of consumption of the target.
	Regarding claim 9, Abarra teaches that the width of the opening of the masking part is controlled by relative translation of the first and second masking parts, thus necessitating a controller for controlling the actuators/drivers to change the opening width, wherein the opening is reduced in width to compensate for reduced deposition near the edges (para 0075-0076, 0128). Abarra fails to explicitly teach the controller controls the driver based on progress of consumption of the target. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Abarra teaches all of the claimed structural limitations, which is necessarily capable of controlling the driver based on progress of consumption of the target.
	Regarding claim 10, Abarra teaches, in one embodiment, the main masking part (170, 171) (first shielding member) has a first gap (opening) of width D1 (para 0097; Fig. 12) and the center masking part 172 (second shielding member) has an aperture 175 (second opening) having protrusions (172c, 172d) (protruding part) (para 0098-0099; Fig. 12), wherein the opening 113 that the sputtering particles pass through is formed by the first and second openings (para 0100; Fig. 5, 12).
	Regarding claim 11, Abarra teaches that the aperture of the second shielding member 175 having protrusions (172c, 172d) may be actuated to modify the width of the opening 113 (protruding part to protrude into the opening) (para 0100; Fig. 12). Abarra fails to explicitly teach the controller causes the protruding part to protrude into the opening based on progress of consumption of the target. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Abarra teaches all of the claimed structural limitations, which is necessarily capable of causing the protruding part to protrude into the opening based on progress of consumption of the target.
	Regarding claim 12, Abarra fails to explicitly teach the controller controls the driver based on at least one of electric power supplied to the target, a discharge voltage, a current value, a temperature of cathode cooling water, and a torque of a motor of a magnet scanning mechanism. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Abarra teaches all of the claimed structural limitations, which is necessarily capable of controlling the driver based on at least one of electric power supplied to the target, a discharge voltage, a current value, a temperature of cathode cooling water, and a torque of a motor of a magnet scanning mechanism.
	Regarding claim 13, Abarra fails to explicitly teach the controller controls the driver based on at least one of electric power supplied to the target, a discharge voltage, a current value, a temperature of cathode cooling water, and a torque of a motor of a magnet scanning mechanism. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Abarra teaches all of the claimed structural limitations, which is necessarily capable of controlling the driver based on at least one of electric power supplied to the target, a discharge voltage, a current value, a temperature of cathode cooling water, and a torque of a motor of a magnet scanning mechanism.
	Regarding claim 14, Abarra teaches controlling the width of the opening by relative translation of the shielding members (para 0128), wherein the width of the opening can be decreased (para 0060, 0075). Abarra fails to explicitly teach the controller controls the driver to close the opening of the shielding member. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Abarra teaches all of the claimed structural limitations, which is necessarily capable of controlling the driver to close the opening of the shielding member.
	Regarding claim 15, Abarra teaches controlling the width of the opening by relative translation of the shielding members (para 0128), wherein the width of the opening can be decreased (para 0060, 0075). Abarra fails to explicitly teach the controller controls the driver to close the opening of the shielding member. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Abarra teaches all of the claimed structural limitations, which is necessarily capable of controlling the driver to close the opening of the shielding member.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by an alternative interpretation of Abarra (US 20130299345 A1).
	Regarding claim 1, Abarra (US 20130299345 A1) teaches a sputtering apparatus 100 comprising a target 102 that emits sputtered particles from its surface and a substrate holder 131 (support) configured to support a substrate 130a, a translating mechanism 132 (substrate moving mechanism) configured to move the substrate in a linear manner along the y-axis parallel to the substrate surface (one direction) (para 0056, 0069; Fig. 3, 5). Abarra also teaches a mask assembly (shielding member) comprising a center masking part (143, 146) (first shielding member) and a third masking part 105 (second shielding member) disposed between the target 102 and substrate support and having an opening 113 through which the sputtered particles pass, wherein the first and second shielding members are arranged along the z-axis relative to each other (disposed in a vertical direction) (para 0064, 0066-0068, 0072-0075; Fig. 5-6).
Regarding claim 2, Abarra teaches actuators (143a, 146a) (drivers) configured to move (drive) the center masking part (first shielding member) along the y-axis (para 0072-0073; Fig. 5). Additionally, Abarra teaches the third masking part 105 (second shielding member) is rotatable around a rotation axis 118 and is actuated (para 0064, 0066; Fig. 5, 6), thus indicating actuators (drivers) for moving both the first and second shielding member.
	Regarding claim 3, Abarra teaches the actuators (143a, 146a) (drivers) move the center masking part (first shielding member) along the y-axis, wherein the substrate is also moved along the axis (moving direction of the substrate) (para 0056, 0072-0073; Fig. 5) and thus also moved relative to the second shielding member. Additionally, Abarra teaches the third masking part 105 (second shielding member) is rotatable and actuated (driven) in a direction 105a (para 0064, 0066; Fig. 5, 6), thus moving at least part the second shielding member along the y-axis (moving direction of the substrate) and relative to the first shielding member.
	Regarding claim 4, Abarra teaches the actuators (drivers) cause the center masking part (first shielding member) to move along the y-axis (0072-0073; Fig. 5) and thus at least part of the center masking part necessarily moves away from or approaches the third masking part. Additionally, Abarra teaches the third masking part 105 (second shielding member) is rotatable and actuated (driven) in a direction 105a (para 0064, 0066; Fig. 5, 6), thus moving at least part the second shielding member away from or towards the first shielding member.
	Regarding claim 5, Abarra teaches the actuators (drivers) cause the center masking part (first shielding member) to move along the y-axis (0072-0073; Fig. 5) and thus at least part of the center masking part necessarily moves away from or approaches the third masking part. Additionally, Abarra teaches the third masking part 105 (second shielding member) is rotatable and actuated (driven) in a direction 105a (para 0064, 0066; Fig. 5, 6), thus moving at least part the second shielding member away from or towards the first shielding member.
	Regarding claim 6, Abarra teaches that the third masking part 105 (second shielding member) is actuated to rotate (para 0064, 0066; Fig. 5, 6), which necessarily is performed by an actuator (driver). 
	Regarding claim 7, Abarra teaches that the third masking part 105 (second shielding member) is actuated to rotate (para 0064, 0066; Fig. 5, 6), which necessarily is performed by an actuator (driver).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Abarra (US 20130299345 A1) (first interpretation).
Regarding claim 4, Abarra teaches that the first masking part and second masking part may be movable in the z-axis direction perpendicular to the substrate (a direction in which one shielding member moves away from or approaches the other shielding member) (para 00157). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the same or additional actuators to drive the masking parts in the z-axis direction in addition to the y-axis direction, thus forming a driver comprising actuators for moving each masking part in each direction.
	Regarding claim 5, Abarra teaches that the first masking part and second masking part may be movable in the z-axis direction perpendicular to the substrate (a direction in which one shielding member moves away from or approaches the other shielding member) (para 00157). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the same or additional actuators to drive the masking parts in the z-axis direction in addition to the y-axis direction, thus forming a driver comprising actuators for moving each masking part in each direction.
	
	Claim(s) 8-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Abarra (US 20130299345 A1) (first interpretation), as applied to claims 2-3 above, and further in view of Honda (JP H0280564 A). This rejection is an alternative to the intended use/inherency interpretations stated above.
Regarding claim 8, Abarra teaches that the width of the opening of the masking part is controlled by relative translation of the first and second masking parts, wherein the opening is reduced in width to compensate for reduced deposition near the edges (para 0075-0076, 0128). Abarra fails to explicitly teach a controller controls the driver based on progress of consumption of the target. However, Honda (JP H0280564 A), in the analogous art of shielding plates for sputtering, teaches controlling shielding plates to change the size of a shield opening to maintain a uniform thickness distribution as the target erodes over time (progress of consumption of the target) (Abstract; para 0001 line 31-46), wherein each shield plate portion is connected to a drive motor and controller (para 0001 line 56-64). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use controllers, as described by Honda, to control the actuators/drivers of Abarra based upon the erosion (consumption) of the target in order to better achieve uniform film deposition over the life of the target.
	Regarding claim 9, Abarra teaches that the width of the opening of the masking part is controlled by relative translation of the first and second masking parts, wherein the opening is reduced in width to compensate for reduced deposition near the edges (para 0075-0076, 0128). Abarra fails to explicitly teach a controller controls the driver based on progress of consumption of the target. However, Honda (JP H0280564 A), in the analogous art of shielding plates for sputtering, teaches controlling shielding plates to change the size of a shield opening to maintain a uniform thickness distribution as the target erodes over time (progress of consumption of the target) (Abstract; para 0001 line 31-46), wherein each shield plate portion is connected to a drive motor and controller (para 0001 line 56-64). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use controllers, as described by Honda, to control the actuators/drivers of Abarra based upon the erosion (consumption) of the target in order to better achieve uniform film deposition over the life of the target.
	Regarding claim 10, the combination of Abarra and Honda teaches, in one embodiment, the main masking part (170, 171) (first shielding member) has a first gap (opening) of width D1 (Abarra para 0097; Fig. 12) and the center masking part 172 (second shielding member) has an aperture 175 (second opening) having protrusions (172c, 172d) (protruding part) (Abarra para 0098-0099; Fig. 12), wherein the opening 113 that the sputtering particles pass through is formed by the first and second openings (Abarra para 0100; Fig. 5, 12).
	Regarding claim 11, the previous combination of Abarra and Honda fails to explicitly teach the controller causes the protruding part to protrude to the opening based on the progress of consumption of the target. However, Abarra teaches that the aperture of the second shielding member 175 having protrusions (172c, 172d) may be actuated to modify the width of the opening 113 (protruding part to protrude into the opening) (para 0100; Fig. 12) as well as that the size of the opening may be decreased to account for decreased deposition at the substrate edges (para 0060, 0075). Additionally, Honda teaches controlling shielding plates to change the size of a shield opening to maintain a uniform thickness distribution as the target erodes over time (Abstract; para 0001 line 31-46). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control the protruding part to protrude more or less into the opening over time to maintain a uniform film deposition as the target erodes.
Regarding claim 14, the combination of Abarra and Honda fails to explicitly teach the controller controls the driver to close the opening of the shielding member. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The combination of Abarra and Honda teaches all of the claimed structural limitations, which is necessarily capable of controlling the driver to close the opening of the shielding member. 
Regarding claim 15, the combination of Abarra and Honda fails to explicitly teach the controller controls the driver to close the opening of the shielding member. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The combination of Abarra and Honda teaches all of the claimed structural limitations, which is necessarily capable of controlling the driver to close the opening of the shielding member.

Claim(s) 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Abarra (US 20130299345 A1) in view of Honda (JP H0280564 A), as applied to claims 8 and 10 above, and further in view of Hurwitt (US 5174875 A). This rejection is an alternative to the intended use/inherency interpretations stated above.
Regarding claim 12, the combination of Abarra and Honda fails to explicitly teach the controller controls the driver based on at least one of electric power supplied to the target, a discharge voltage, a current value, a temperature of cathode cooling water, and a torque of a motor of a magnet scanning mechanism. However, Hurwitt (US 5174875 A), in the analogous art of sputtering, teaches increasing the power level as the target erodes to maintain a constant deposition rate (Abstract, col 3 line 14-45). Because Hurwitt teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to increase the sputtering target power as the target erodes with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Abarra, Honda, and Hurwitt teaches that the sputtering target power increases as the target is consumed (Hurwitt col 3 line 14-45) and that the shielding plate driver is controlled based upon the target erosion/consumption (Abstract; para 0001 line 31-46); therefore, the shielding plate driver is also controlled based upon the electric power supplied to the target.
Regarding claim 13, the combination of Abarra and Honda fails to explicitly teach the controller controls the driver based on at least one of electric power supplied to the target, a discharge voltage, a current value, a temperature of cathode cooling water, and a torque of a motor of a magnet scanning mechanism. However, Hurwitt (US 5174875 A), in the analogous art of sputtering, teaches increasing the power level as the target erodes to maintain a constant deposition rate (Abstract, col 3 line 14-45). Because Hurwitt teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to increase the sputtering target power as the target erodes with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Abarra, Honda, and Hurwitt teaches that the sputtering target power increases as the target is consumed (Hurwitt col 3 line 14-45) and that the shielding plate driver is controlled based upon the target erosion/consumption (Abstract; para 0001 line 31-46); therefore, the shielding plate driver is also controlled based upon the electric power supplied to the target.

Claim(s) 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Abarra (US 20130299345 A1) in view of Honda (JP H0280564 A), as applied to claims 8 and 10 above, and further in view of Hirota (US 20160160343 A1). This rejection is an alternative to the intended use/inherency interpretations stated above.
	Regarding claim 14, the combination of Abarra and Honda fails to explicitly teach the controller controls the driver to close the opening of the shielding member. However, Hirota (US 20160160343 A1), in the analogous art of shutters for sputtering, teaches shutter plates may be moved to a closed state to block the surface of the target from the substrate surface in order to allow for stabilization of the discharge and clean the sputtering targets by pre-sputtering to improve film quality without forming an undesirable film on the substrate (Abstract, para 0044). Because Hirota teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control the shielding member of Abarra to close the opening in order to perform pre-sputtering to improve film quality with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
	Regarding claim 15, the combination of Abarra and Honda fails to explicitly teach the controller controls the driver to close the opening of the shielding member. However, Hirota (US 20160160343 A1), in the analogous art of shutters for sputtering, teaches shutter plates may be moved to a closed state to block the surface of the target from the substrate surface in order to allow for stabilization of the discharge and clean the sputtering targets by pre-sputtering to improve film quality without forming an undesirable film on the substrate (Abstract, para 0044). Because Hirota teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control the shielding member of Abarra to close the opening in order to perform pre-sputtering to improve film quality with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Abarra (US 20130299345 A1) (first interpretation) in view of Honda (JP H0280564 A).
	Regarding claim 16, Abarra (US 20130299345 A1) teaches a sputtering apparatus 100 comprising a target 102 that emits sputtered particles from its surface and a substrate holder 131 (support) configured to support a substrate 130a, a translating mechanism 132 (substrate moving mechanism) configured to move (slide) the substrate in a linear manner along the y-axis parallel to the substrate surface (one direction) (para 0056, 0069; Fig. 3, 5). Abarra also teaches a mask assembly 109b (shielding member) comprising a main masking part (142, 145) (first shielding member) and a center masking part (143, 146) (second shielding member) disposed between the target 102 and substrate support and having an opening 113 through which the sputtered particles pass, wherein the first and second shielding members are arranged one atop the other (disposed in a vertical direction) (para 0072-0075; Fig. 4-5). Abarra also teaches actuators (142a, 143a, 145a, 146a) (drivers) configured to move (drive) the masking parts (shielding members) along the y-axis (para 0072-0073; Fig. 5).
	Abarra fails to explicitly teach controlling the driver based on progress of consumption of the target. However, Honda (JP H0280564 A), in the analogous art of shielding plates for sputtering, teaches controlling shielding plates to change the size of a shield opening to maintain a uniform thickness distribution as the target erodes over time (progress of consumption of the target) (Abstract; para 0001 line 31-46), wherein each shield plate portion is connected to a drive motor and controller (para 0001 line 56-64). Abarra teaches that the width of the opening of the masking part is controlled by relative translation of the first and second masking parts, wherein the opening is reduced in width to compensate for reduced deposition near the edges (para 0075-0076, 0128). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control the actuators/drivers of Abarra based upon the erosion (consumption) of the target in order to better achieve uniform film deposition over the life of the target.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Montcalm (US 6425988 B1) teaches that the source distribution flux changes over time as the target is consumed, resulting in a need for mask shape modification. Endo (US 20100155229 A1) teaches shielding plates that may be rotated along with a substrate around a drum, thus meeting the limitations of claims 6-7. Green (US 20040050690 A1) teaches that target power is an indirect measurement of target erosion and thus controlling based upon target consumption would inherently entail controlling based upon target power.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797